 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.1 Page 1 of 72




                                                                                           FILED
                                                                                        I
RAUL VILLARREAL
Name

14218-298
                                                                                             DEC    2 1019     I
Prison Number                                                                          CLERK US DISTRICi COURi
                                                                                   SOUTHERN DISTRICT       Lll'ClA~JIA
                                                                                   e\Y                      iJ     _t.
FCI GILMER
Place of Confinement

                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

                                             )
RAUL VILLAREAL                               )
Full Name of Movant                          )
                                             )                                    '19CV2304
                                                                         Case No. _  _ _ _ _JAH _ _ _ __
                  VS                         )                                    (Issued by Clerk's Office)
                                             )
UNITED STATES OF AMERICA                     )                          MOTION, PURSUANT TO TITLE
                                                                        28 U.S.C. SEC. 2255

(If movant has a sentence to be served in the FUTURE under a federal judgment which he wishes
to attack, he should file a motion in the federal court which entered the judgment.)

            MOTION TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY
                       A PERSON IN FEDERAL CUSTODY

                                     INSTRUCTIONS--READ CAREFULLY

1)       This motion must be legibly handwritten or typewritten and signed by the movant. Any
         false statement of a material fact may serve as the basis for prosecution and conviction for
         perjury. All questions must be answered concisely in the proper space on the form.
         Where more room is needed to answer any question use reverse side of sheet.

2)       Additional pages are not permitted. No citation of authorities need be furnished. If briefs
         or arguments are submitted, they should be submitted in the form of a separate
         memorandum.

3)       Upon receipt, your motion will be filed if it is in proper order. No fee is required with this
         motion.

4)       If you do not have the necessary funds for transcripts, counsel, appeal and other costs
         connected with a motion of this type you may request permission to proceed in forma
         pauperis, in which event you must execute the last page, setting forth information




::ODMA\PCDOCS\WORDPERFECT\14289\2 May 5, 1999 (9:Slam)May 4, 1999 (2:48pm)
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.2 Page 2 of 72




          establishing your inability to pay costs. If you wish to proceed in forn1a pauperis, you
          must have an authorized officer at the penal institution complete the certificate as to the
          amount of money and securities on deposit to your credit in any account in the institution.

 5)       Only judgments entered by one court may be challenged in a single motion. If you seek to
          challenge judgments entered by different judges or divisions either in the same district or
          in different districts, you must file separate motions as to each judgment.

6)       Your attention is directed to the fact that you must include all grounds for relief and all
         facts supporting such grounds for relief in the motion you file seeking relief from any
         judgment of conviction.

7)       When the motion is fully completed, the original and two copies must be mailed to the
         Clerk of the United States District Court, 333 W. Broadway Suite 420, San Diego,
         California 9210 I.

8)       Motions which do not conform to these instructions will be returned with a notation as to
         the deficiency.

                                                    MOTION
 1.    Name and location of court which entered the judgment of conviction under attack:

      UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA


2.      Date of judgment of conviction:         JUNE 21, 2013
                                                ------'----------------
3.     Length of sentence: 420 MONTHS                     Sentencing Judge:   JOHN A. HOUSTON


4.      Nature of offense or offenses for which you were convicted:

      (1) Conspiracy to Bring in Illegal Aliens for Financial Gain; 18 U.S.C. §371

      (2-12) Bringing in Illegal Aliens for Financial Gain; 8 U.S.C. §1324(a)(2)(B)(ii)

      (13) Receiving Bribe by Public Official; 18 U.S.C. §201(b)(2)(A) & (C)

      (15) Conspiracy to Launder Money; 18 U.S.C. §1956(a)(2)(A) & (h)




5.     What was your plea?          X     Not Guilty               Guilty       Nolo Contendere
       If you entered a guilty plea to one count or indictment, and a not guilty plea to another
       count or indictment, give details:




::ODMA\PCDOCS\WORDPERFECT\1428912 May 5, 1999 (9:5lam)May4, 1999 (2:48pm)
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.3 Page 3 of 72




 6.    Kind of trial:          X      Jury                            Judge Only


 7.    Did you testify at the trial?                          Yes           X   No


 8.    Did you appeal from the judgment of conviction?                               X   Yes   No


 9.    If you did appeal, answer the following:

       (a.)    Name of court        Ninth Circuit Court of Appeals

       (b.)    Result               Affirmed in Part; Vacated in part; and Remanded
       (c.)    Date of Result       June 29, 2015                       ________________
                                   ..:...:;;_;_:__;_:....;::_:....;._:_;_




 IO    Other than a direct appeal from the judgment of conviction and sentence have you
       previously filed any petitions, applications or motions with respect to this judgment in any
       federal court?

               Yes      X      No


11     If your answer to 10 was "yes," give the following information:


       (a.)    (I.)   Name of court

               (2.)   Nature of proceeding



               (3.)   Grounds raised
                                               --------------------

              (4.)    Did you receive an evidentiary hearing on your petition, application or
                      motion?

                               Yes                             No

              (5.)    Result

              (6.)    Date of result

::ODMA\PCDOCS\WORDPERFECT\14289\2 May 5, 1999 (9:5lam)May4, 1999 (2:48pm)
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.4 Page 4 of 72




        (b.)    As to any second petition, application or motion give the same information:
                (!.)   Name of court
                (2.)   Nature of proceeding


                (3.)   Grounds raised
                                           --------------------
               (4.)    Did you receive an evidentiary hearing on your petition, application or
                       motion?

                                Yes                  No
               (5.)    Result
               (6.)    Date of result

       (c.)    As to any third petition, application or motion give the same information:
               (1.)    Name of court

               (2.)    Nature of proceeding


               (3.)    Grounds raised
                                           --------------------

               (4.)    Did you receive an evidentiary hearing on your petition, application or
                       motion?

                                Yes                 No
               (5.)    Result

               (6.)    Date of result

       (d.)    Did you appeal, to an appellate federal court having jurisdiction, the result of action
               taken on any petition, application or motion?
               (1.)    First petition, etc.                  Yes             . No
               (2.)    Second petition, etc.                 Yes              No
               (3.)    Third petition, etc.                  Yes              No




::ODMA\PCDOCS\WORDPERFECT\1428912 May 5, 1999 (9:5lam)May 4, 1999 (2:48pm)
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.5 Page 5 of 72




       (e.)    If you did not appeal from the adverse action on any petition, application or motion,
               explain briefly why you did not:




12     State concisely every ground on which you claim that you are being held unlawfully.

       CAUTION:          If you fail to set forth all grounds in this motion, you may be barred from
                         presenting additional grounds at a later date.

       For your information, the following is a list of the most frequently raised grounds for relief
       in these proceedings. Each statement preceded by a letter constitutes a separate ground
       for possible relief. You may raise any grounds which you have other than those listed.
       However. you should raise in this motion all available grounds (relating to this conviction)
       on which you base your allegations that you are being held in custody unlawfully.

       If you select one or more of these grounds for relief, you must allege facts in support of
       the ground or grounds which you choose. Do not check any of the grounds listed below.
       The petition will be returned to you if you merely check (a) though G) or any one of these
       grounds.

       (a.)   Conviction obtained by plea of guilty which was unlawfully induced or not made
              voluntarily or with understanding of the nature of the charge and the consequences
              of the plea.

       (b.)   Conviction obtained by use of coerced confession.

       (c.)   Conviction obtained by use of evidence gained pursuant to an unconstitutional
              search and seizure.

       (d.)   Conviction obtained by use of evidence obtained pursuant to an unlawful arrest.

       (e.)   Conviction obtained by a violation of the privilege against self-incrimination.

       (f.)   Conviction obtained by the unconstitutional failure of the prosecution to disclose to
              the defendant evidence favorable to the defendant.

       (g.)   Conviction obtained by a violation of the protection against double jeopardy.

       (h.)   Conviction obtained by action of a grand or petit jury which was unconstitutionally
              selected and impaneled.


::ODMA\PCDOCS\WORDPERFECT\14289\2 May 5, 1999 (9:51am)May4, 1999 (2:48pm)
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.6 Page 6 of 72




       (i.)    Denial of effective assistance of counsel.

       Q.)     Denial of right of appeal.

A.     Ground One:          My protected rights to Due Process were violated by prosecutorial

      misconduct, ineffective assistance of counsel, and other ways.
       Supporting FACTS (tell your story briefly without citing cases or law):

      lneffect Assistance of Counsel: My counsel was ineffective in multiple ways, including

      failing to mount a defense against clear Brady violations, failing to investigate valid

      defenses, and failure to mount a proper defense against guilelines calculations.

      Prosecutorial Misconduct: The government prejudiced this case and denied due

      process through constructive attempted murder, committing Brady violations, and
      productive sabatoge of defense.

      Other due process violations include a witness being coached on the stand via cell phone.
B.     Ground Two:          Unlawful and Unconstitutional Sentence; Eighth Amendment

      violations for excessive sentence and fines.
       Supporting FACTS (tell your story briefly without citing cases or law):

      On remand from the Ninth Circuit, my sentence was given which was over the statutory

      maximum using upward departures that relied on evidence that was NOT found

      by a jury beyond a reasonable doubt, in violation of Apprendi/Booker.

      The fine given to me was done so in a punative manner and was designed for

      malicious intent instead of the interests of justice and violate the Eighth Amendment's

      protections against excessive fines.


C.     Ground Three:



       Supporting FACTS (tell your story briefly without citing cases or law):




"ODMA\PCDOCS\WORDPERFECT\1428912 May 5, 1999 (9,51am)May 4, 1999 (2A8pm)
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.7 Page 7 of 72




D.     Ground Four:



       Supporting FACTS (tell your story briefly without citing cases or law):




13     If any of the grounds listed in 12. A, B, C, and D were not previously presented, state
       briefly what grounds were not so presented, and give your reasons for not presenting
       them:

      The Ninth Circuit did not decide if the upward departures used to increase my
      sentence beyond the statutory maximum violated Apprendi/Booker, as the evidence

      to support them was either acquitted by the trial jury, or vacated by the appellate
      court. Further constitutional concerns for Ineffective Assistance of Counsel,

      prosecutorial misconduct, and excessive fines are reserved and appropriate for
      habeas review, not direct appeal. Therefore, these arguments are germane.


14     Do you have any petition or appeal not pending in any court as to the judgment under
       attack?

                Yes        X      No
     ---

15     Give the name and address, if known, of each attorney who represented you in the
       following stages of the judgment attacked herein:


::ODMA\PCDOCS\WORDPERFECT\14289\2 May 5, 1999 (9:51am)May 4, 1999 (2:48pm)
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.8 Page 8 of 72




       (a.)    At preliminary hearing            Robert Little - Law Offices of Robert Little

       10201 Trademark Street, Suite C                Rancho Cucamonga, CA 91730-5850
       (b.)    At arraignment and plea           Robert Little - Law Offices of Robert Little

      10201 Trademark Street, Suite C                 Rancho Cucamonga, CA 91730-5850
       ( c.)   At trial      J. David Nick - Law Offices of J. David Nick
      777 E. Tahquitz Canyon Way, Suite 200-82                      Palm Springs, CA 92262
       ( d.)   At sentencing           J. David Nick - Law Offices of J. David Nick
      777 E. Tahquitz Canyon Way, Suite 200-82                      Palm Springs, CA 92262

       (e.)    On appeal David J. Zugman - Burcham & Zugman

      402 West Broadway, Suite 1130                  San Diego, CA 92101
       (f.)    In any post-conviction proceeding



       (g.)    On appeal from any adverse ruling in a post-conviction proceeding




16     Were you sentenced on more than one count of an indictment, or on more than one
       indictment/information, in the same court and at approximately the same time?

         X      Yes                 No



17    Do you have any future sentence to serve after you complete the sentence imposed by the
      judgment under attack?

                Yes          X      No

       (a.)     If so, give name and location of court which imposed sentence to be served in the
                future:




       (b.)    And give date and length of sentence to be served in the future:




::ODMA\PCDOCS\WORDPERFECT\1428912 May 5, 1999 (951am)May 4, 1999 (2:48pm)
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.9 Page 9 of 72




       (c.)     Have you filed, or do you contemplate filing, any petition attacking the judgment
                which imposed the sentence to be served in the future?
                           Yes              No

Wherefore, movant prays that the court grant him all relief to which he/she may be entitled in this
proceeding.

         I declare under penalty of perjury that the foregoing is true and correct.

          Executed on




                                                       (Signature ofMovant)


                                                      (Signature of Attorney, if any)




::ODMAIPCDOCS\WORDPERFECT\14289\2 May 5, 1999 (9:51am)May4, 1999 (2:48pm)
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.10 Page 10 of 72



 1     Raul Villarreal #14218-298
 2     FCI Gilmer
       Federal Correctional Institution
 3     P.O. Box 6000
 4     Glenville, WV 26351
       Appearing in Propria Persona (pro se)
 5

 6
                              UNITED STATES DISTRICT COURT
 7
                            SOUTHERN DISTRICT OF CALIFORNIA
 8
       RAUL VILLARREAL,                                  Case No.:      '19CV2304
                                                                          -CV-_ _ JAH
                                                                                    _ _ __
 9
10                    Movant/Petitioner,
                                                         Criminal No.: 3:08-CR-01332-JAH-1
11            vs.

12
       UNITED STATES OF AMERICA,                         BRIEF IN SUPPORT OF
                                                         MOTION TO VACATE, SET
13                                                       ASIDE OR CORRECT AS
                      Respondent.                        SENTENCE PURSUANT TO 28
14                                                       u.s.c. §2255
15

16            NOW COMES RAUL VILLARREAL, appearing as an inmate prose
17
      currently residing at FCI Gilmer, and respectfully submits this brief in support of
18

19    the accompanying §2255 Motion to Vacate, Set Aside or Correct a Sentence. I

20    submit this brief, the accompanying motion, 1 and a motion to appoint counsel in
21
      the event of hearings, with the prayer that this Court will find constitutional
22
23    deficiency in the due process of my conviction, and vacate my conviction and
24
      sentence, order a new trial, or grant whatever other relief it deems necessary and in
25
26    the interests of justice.
27
       1 Instructions show the Southern District of California does not require and IFP application for
28
         §2255 motions.




                                     BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.11 Page 11 of 72



 1
       Table of Contents
 2
       PRELIMINARY STATEMENT ............................................................................... 3
 3

 4     JURISDICTION....................................................................................................... .4

 5     PROCEDURAL HISTORY..................................................................................... .4
 6
       TOLLING .................................................................................................................. 7
 7
 8     Argument summaries ................................................................................................ 7
 9
       GENERAL STANDARDS OF REVIEW ................................................................. 8
10
11     ARGUMENT ONE: DUE PROCESS VIOLATIONS ........................................... 10
12
          A) Due Process Violation: Ineffective Assistance of Counsel.. .......................... 11
13
14
              I. No Defense Against Brady Violation.......................................................... 12
15
              II. Failure to Investigate .................................................................................. 15
16
              III. Failure to Object to Guidelines Miscalculations ....................................... I 6
17

18        B) Due Process Violation: Prosecutorial Misconduct.. ....................................... 21

19
              I. Constructive Attempted Murder.................................................................. 22
20
              II. Brady Violations ......................................................................................... 23
21
              III. Productive Sabotage ofDefense ............................................................... 28
22
23        C) General Due Process Violations ..................................................................... 30
24
              I. Sandra Muro Was Being Coached for her Testimony on the Stand Via Cell
25
              Phone ............................................................................................................... 31
26
              II. Judicial Bias Against Defendants ............................................................... 33
27
28            III. Separation of Client and Defense Attomey ............................................... 35




                                                                     2
                                              BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.12 Page 12 of 72



 1 ARGUMENT TWO: UNLAWFUL AND UNCONSTITUTIONAL SENTENCE
 2
   ................................................................................................................................. 36
 3
 4     INDEX .................................................................................................................... .42
 5

 6          D) ORDER AND OPINION OF THE NINTH CIRCUIT IN CASE NO 16-
 7          50135 .................................................................................................................. .42
 8

 9          E) OPINION OF THE NINTH CIRCUIT IN CASE NO 13-50295 .................. .42
10

11     Talbe of Authorities
12     28   u.s.c. §2255(£)(1)................................................................................................ 8
13
14     Apprendi v. New Jersey, 530 U.S. 466 (2000) ........................................................ 18

15     Bergerv. United States, 295 U.S. 78, 88 (1935) ..................................................... 22
16
       Blakely v. Washington, 542 U.S. 296 (2004) ......................................................... 18
17
18     Brady v. Maryland, 373 U.S. 83 (1963).................................................................. 13
19
       Davis v. Alaska, 145 U.S. 311 (1974)..................................................................... 22
20

21     Griswold v. Connecticut, 381 U.S. 479 (1965) ....................................................... ll

22     Lunberry v. Hornbeak, 605 F.3d 754 (9th Cir. 2010) ............................................. 22
23
       Mitchell v. United States, 526 U.S. 314 (1999) ...................................................... 35
24
25     Mooney v. Holohan, 294 U.S. 103(1935)............................................................... 14
26
       Porter v. McCollum, 558 U.S. 30, 39 (2009) .......................................................... 12
27
28     Pyle v. Kansas, 317 U.S. 213 (1942) ....................................................................... 14




                                                                      3
                                               BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.13 Page 13 of 72



 1     Rosales-Mireles v. United States, 138 S. Ct. 1897 (2018) ...................................... l 7
 2
       Silva v. Woodford, 279 F.3d 825 (9th Cir. 2002) .................................................. .36
 3
 4     Strickland v. Washington, 104 S.Ct. 2052 (1984) ................................................... 12
 5
       U.S. Const. Amd. VI. .............................................................................................. 11
 6

 7     U.S. Const. Amd. XIV ............................................................................................ 11

 8     U.S. v. Washington, 619 F.3d 1252 (10th Cir. 2010) ............................................. 18
 9
       United States v. Billian, 600 F.3d 791 (7th Cir. 2010) ............................................ 18
10

11     United States v. Booker, 543 U.S. 220 (2005) ........................................................ 18
12
       United States v. Carter, 560 F.3d 1107 (9th Cir. 2009) ......................................... .34
13

14     United States v. Olano, 507 U.S. 725 (1993) .......................................................... 17
15     United States v. Safirstein, 827 F.2d 1380 (9th Cir. 1987).................................... .35
16
       United States v. Villareal, 725 Fed. Appx. 515 (9th Cir. Feb 23, 2018) ................... 8
17
18     United States v. Villarreal, 621 Fed. Appx. 883 (9th Cir. June 29, 2015) ................ 6
19
       Wiggins v. Smith, 539 U.S. 510 (2003) .................................................................. 12
20
21     Woodard v. Collins, 898 F.2d 1027 (5th Cir. 1990)............................................... 16
22
23
24
25

26
27
28




                                                                4
                                           BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.14 Page 14 of 72



 I     PRELIMINARY STATEMENT
 2
 3     Here, before the trial Court, I move to challenge the process of my conviction from
 4     trial to sentencing. There are three arguments that will be made herein, to include
 5
       violations of Due Process, Ineffective Assistance of Counsel, and Cruel and
 6

 7     Unusual Punishment. All three of these are violations of constitutionally protected
 8
       rights in the first ten amendments.
 9

10            Because of these violations, I was not granted a fair trial and my sentence
II
       was too harsh to pass the test of the Eighth Amendment's protections. The end
12
       result of this analysis into my trial, conviction, and sentence must be a vacated
13
14     sentence and conviction, and an order for a new trial.
15
       JURISDICTION
16
17
       Pursuant to 28 U.S.C. §2255, "[a] prisoner in custody under sentence of a court
18
       established by Act of Congress claiming the right to be released upon the ground
19
20     that the sentence was imposed in violation of the Constitution or laws of the
21
       United States, ... or is otherwise subject to collateral attack, may move the court
22
23     which imposed the sentence to vacate, set aside or correct the sentence." I so move
24
       this Court on the grounds that the conviction and sentence imposed based on my
25

26     guilty verdict violates the United States Constitution and is otherwise subject to

27     collateral attack.
28




                                                 5
                                 BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.15 Page 15 of 72



 1     PROCEDURAL HISTORY
 2
 3     I, along with my brother, was an agent for the United States Border Patrol. In
 4
       2008, we were indicted by a grand jury in this district for the following counts:
 5

 6        • Conspiracy to bring in illegal aliens for financial gain, in violation of 18
 7
              u.s.c. §371;
 8
 9        • Eleven counts of bringing in illegal aliens for financial gain, in violation of 8
10
              U.S.C. § 1324(a)(2)(B)(ii);
11

12        •   Receiving a bribe, in violation of 18 U.S.C. §201(b)(2);
13

14        • Conspiracy to launder money, in violation of 18 U.S.C. §1956(a)(2) and (h);

15            and,
16
17        • Three counts of conspiracy to tamper with a witness, and witness tampering,
18
              in violation of 18 U.S.C. § 1512(a)(2), (b)(l), and (k).
19
20            Rather than take a plea agreement, both my brother, Fidel, and I proceeded
21
       to a jury trial while maintaining our innocence of the entire situation. The trial
22
23     focused on six alien smuggling incidents that ranged from May of 2005 to April of

24     2006. I was acquitted of witness tampering but convicted on all other charges,
25
       resulting in a sentence of 420 months in prison.
26
27
28




                                                  6
                                  BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.16 Page 16 of 72



 1            We appealed to the Ninth Circuit, and the result was the bribery convictions
 2
       being reversed, and the sentence being vacated for misapplication of the
 3

 4     Sentencing Guidelines and vagueness regarding the criteria of §3553(a). See
 5
       United States v. Villarreal, 621 Fed. Appx. 883 (9 th Cir. June 29, 2015).
 6

 7            On remand, the government did not pursue a retrial on the bribery counts,
 8
       and so the resentencing calculations were then based upon the applicable
 9

10     guidelines calculations for alien smuggling, which were highest when grouping

11
       since the bribery charges were now gone. This was done under U.S.S.G. §2Ll.l. I
12
       ended up with an adjusted offense level of 31, with a Criminal History Category of
13
14     I, resulting in a guidelines range of 108 to 135 months.
15

16            After the government requested many upward departures for acquitted and

17     dismissed (by the appellate court) conduct, and objections thereto by my counsel,
18
       this Court granted 12 levels of upward departure for:
19

20        •   A 4-level upward departure for finding that substantially more than 100
21
              aliens were smuggled during the conspiracy, per U.S.S.G. §2Ll.1 (n.3);
22
23
          •   A 4-level departure for the dismissed bribery conduct, per U.S.S.G.
24

25            §5K2.21;

26
          •   A 2-level upward departure for disruption of government function, per
27
28            §5K2.7; and,




                                                 7
                                 BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.17 Page 17 of 72



 I        •   Another 2-level upward departure for egregious obstruction of justice, based
 2
              on the acquitted conduct of witness tampering.
 3

 4            These upward departures resulted in offense level of 43, and decided to
 5
       "stack" the sentences so that the final sentence imposed could be greater than the
 6

 7     statutory maximums of the individual counts, which without the bribery conviction
 8
       would be 20 years under the money laundering statute, and sentenced me to 336
 9
10     months of imprisonment.
II
              Once again, we appealed. However, Ninth Circuit precedent prohibits any
12
13     argumentation that reviews departures at sentencing under plain error review and
14
       affirmed the sentences pronounced on remand. See United States v. Villareal, 725
15
16     Fed. Appx. 515 (9 th Cir. Feb 23, 2018).

17
              We appealed this decision to the Supreme Court with at Petition for Writ of
18

19     Certiorari on August 1, 2018, and that petition was denied review on December 3,
20
       2018. Now, in November of 2019, I (along with my brother) are filing separate
21
22
       §2255 motions to include newer controlling precedent, and to attack the sentences

23     imposed on remand on constitutional grounds.
24

25
26

27
28




                                                  8
                                 BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.18 Page 18 of 72



 1     TOLLING
 2
 3     The statutory limitation for filing a Motion to Vacate, Set Aside, or Correct a
 4
       sentence under Title 28 U.S.C. §2255 is one year which is tolled from "the date on
 5
       which the judgment of conviction becomes final." 28 U.S.C. §2255(t)(l ).
 6

 7
              Because my judgment became final on December 3, 2018, this petition is
 8

 9     due on or before December 3, 2019. Thus, this motion is timely.

10
       ARGUMENT SUMMARIES
11

12     The arguments made herein are broken into two main sections. The first contains
13
       arguments regarding the denial of my constitutional due process protections, and
14
15     the second section discusses the sentence imposed on remand being unlawful and
16
       unconstitutional.
17
18            The section on due process violation, attacking my convictions at their core,
19
       is further broken into three sub-sections. The first details ineffective assistance of
20
       counsel claims. The second details law enforcement and prosecutorial misconduct
21

22     (including Brady violations) at trial. The third discusses general due process
23
       violations at trial.
24

25            The section attacking the sentence itself is broken down into unlawful
26
       sentence length, as well as 8th Amendment claims against both the incarceration
27

28
       portion of the sentence, and the fine imposed.




                                                 9
                                  BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.19 Page 19 of 72



 1     GENERAL STANDARDS OF REVIEW
 2
 3     A motion for relief under §2255 follows the procedures established by the "rules
 4
       Governing Section 2255 Cases in the United States District Courts" (hereinafter,
 5
       the "Rules" or "Rule").
 6

 7           The text of §2255 states that, "[u]nless the motion of the files and records of
 8
       the case conclusively show that the prisoner is entitled to no relief, the court shall
 9

10     cause notice thereof to be served upon the United States attorney, grant a prompt
11
       hearing thereon, determine the issues and make findings of fact and conclusions of
12

13
       law with respect thereto." 28 U.S.C. §2255 (emphasis added).

14           Similarly, the Rules dictate that, upon initial consideration by the assigned
15
       District Judge, a §2255 motion should be dismissed only "if it plainly appears
16

17     from the motion, any attached exhibits, and the record of prior proceedings that the
18
       moving party is not entitled to relief." Rule 4(b) (emphasis added). In all other
19

20     cases, "the judge must order the United States attorney to file an answer, motion,
21     or other response within a fixed time, or to take action the judge may order." Id.
22
23           The rules also authorize, where appropriate and by order of the Court,
24
       discovery proceedings, an expansion of the record, and an evidentiary hearing. In
25
26

27

28




                                                 10
                                  BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.20 Page 20 of 72



 1      the event of a hearing like this, the defendant/movant is then entitled to appointed
 2
        counsel.2
 3

 4             Subsequent to the "Preliminary Review" stage set out in Rule 4, the ultimate
 5
        legal standard for motions brought pursuant to §2255 is prescribed by statute:
 6

 7
                    "If the court finds that ... the sentence imposed was not
 8                authorized by law or otherwise open to collateral attack, or that
 9
                  there has been such a denial or infringement of the
                  constitutional rights of the prisoner as to render the judgment
10                vulnerable to collateral attack, the court shall vacate and set the
11                judgment aside and shall discharge the prisoner or resentence
                  him or grant a new trial or correct the sentence as may appear
12
                  appropriate." 28 U.S.C. §2255.
13

14
       ARGUMENT ONE: DUE PROCESS VIOLATIONS
15
16
       A criminal defendant in the United States is entitled to the expectation of Due
17
18     Process, which is specifically protected in both the 6th and 14th Amendments to the

19     United States Constitution.
20
              "In all criminal prosecutions, the accused shall enjoy the right to a
21
              speedy and public trial, by an impartial jury of the state and district
22            wherein the crime shall have been committed, which district shall
23
              have been previously ascertained by law, and to be informed of the
              nature and cause of the accusation; to be confronted with the
24            witnesses against him; to have compulsory process for obtaining
25            witnesses in his favor, and to have the assistance of counsel for his
              defense." U.S. Const. Amd. VI.
26
27
       2 A motion for appointment of counsel in the event of further hearings, evidentiary or
28
          otherwise, accompanies this filing.




                                                      11
                                     BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.21 Page 21 of 72



 1          "All persons born or naturalized in the United States, and subject to
 2          the jurisdiction thereof, are citizens of the United States and of the
            state wherein they reside. No state shall make or enforce any law
 3          which shall abridge the privileges or immunities of citizens of the
 4          United States; nor shall any state deprive any person of life, liberty, or
            property, without due process of law; nor deny to any person within
 5
            its jurisdiction the equal protection of the laws." U.S. Const. Amd.
 6          XIV.
 7
            Guarantees of due process are not relegated the domain of explicitly
 8
 9   enumerated protections stated in the constitution, but also include penumbras of
10
     the Bill of Rights, which contain certain rights not explicitly protected, but
11
12
     implicitly protected. Griswold v. Connecticut, 381 U.S. 479 (1965).

13         Among the Due Process rights protected in the Bill of Rights are the right to
14
     effective assistance of counsel, protections against government and prosecutorial
15

16   misconduct, protections against witness tampering (also in the criminal code for
17
     the defense side), and protections against judicial bias. All of these are either
18

19   explicitly or implicitly protected by the Bill of Rights, and recognized by the

20   Supreme Court.
21
           Here, the specific ways my Due Process protections were violated, and how
22
23   those violations prejudiced the outcome of my trial and eventual sentence, will be
24
     explained in detail.
25

26

27
28




                                               12
                                BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.22 Page 22 of 72



 1
          A) DuE PROCESS VIOLATION: INEFFECTIVE Ass1sTANCE OF CouNSEL
 2
        The idea that having the assistance of counsel requires that counsel to be effective
 3

 4
        is a cornerstone of the adversarial process of criminal convictions in America.

 5     Thus, the ineffective assistance of counsel is an violation of the Sixth Amendment.
 6
              The Strickland Test: The Supreme Court of the United States established the
 7

 8     framework for determining ineffective assistance of counsel in the landmark
 9
       decision of Strickland v. Washington, 104 S.Ct. 2052 (1984) and a series of cases
10
11     which built upon it. See, e.g., Wiggins v. Smith, 539 U.S. 510 (2003); Porter v.

12     McCollum, 558 U.S. 30, 39 (2009). The Court articulated a two-part test:
13
       First the defendant must show that counsel's performance was deficient. Second,
14
15     the defendant must show that the deficient performance prejudiced the defense.
16
       Strickland, id. at 687.
17
18            To demonstrate "prejudice," it is necessary to show "there is a reasonable
19
       probability that, but for counsel's unprofessional errors, the result of the
20
       proceeding would have been different." Id. at 694.
21
22            As will be discussed below, the representation afforded me, where counsel
23
       failed in myriad ways, satisfy the performance prong of the Strickland test. These
24

25     performance deficiencies will point directly to the prejudice they cased my case,
26
       resulting in the conviction and sentence that I am now serving.
27
28




                                                 13
                                  BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.23 Page 23 of 72



 1
           I.       No Defense Against Brady Violation
 2
        In Brady v. Maryland, 373 U.S. 83 (1963), the Supreme Court did not mince words
 3

 4
        in it's decision, "Suppression by the prosecution of evidence favorable to an

 5     accused who has requested it violates due process where the evidence is material
 6
       either to guilt or to punishment, irrespective of the good faith or bad faith of the
 7

 8     prosecution." Id.
 9
                The suppression of evidence that the defense does not know exists, and th
10

11     use of testimony known by the prosecution to be perjured is also a violation of Due
12
       Process and Brady:
13

14              "Petitioner's papers are inexpertly drawn, but they do set forth
15              allegations that his imprisonment resulted from perjured testimony,
                knowingly used by the State authorities to obtain his conviction, and
16
                from the deliberate suppression by those same authorities of evidence
17              favorable to him. These allegations sufficiently charge a deprivation
                of rights guaranteed by the Federal Constitution, and, if proven,
18
                would entitle petition to release from his present custody." Pyle v.
19              Kansas, 317 U.S. 213, 215-216 (1942) (quoting Mooney v. Holohan,
20              294 U.S. 103(1935)).

21
22              In my trial, there are three separate and district Brady violations that not

23     only deprived me of my Due Process rights, but also prejudiced my case. Two of
24
       these fall under prosecutorial misconduct, and one falls under the category of
25
26     ineffective assistance of counsel (because counsel refused to object, impeach, or
27
       move to suppress). Here I will discuss the latter.
28




                                                   14
                                    BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.24 Page 24 of 72



 1            There was a video that was referenced by several witnesses, who were
 2
        allowed to view this discovery. I was not allowed to view, analyze, or otherwise
 3

 4     have access to this discovery. The video in question shows my brother, Fidel, who
 5
       went to the store for some food, giving a bag to another agent. This bag contained
 6

 7     food, and not a cash payout for illicit activities.

 8
              I only know about the existence of this video because I was placed in lock-
 9

10     down custody (SHU), where a co-defendant (who had seen this video in discovery)
11
       described what was in it. He would have had no knowledge of that exchange ifhe
12
       had not seen that video.
13

14
             Thus, there was a video, which was used to prosecute myself and my
15
16     brother, that was easily impeachable with the production of a receipt or witness

17     interview that would demonstrate the contents of that bag was not a payoff, but
18
       lunch. My defense counsel at trial, J. David Nick, refused to motion for
19

20     compulsory review of this video, motion to suppress this video in pretrial motions,
21
       or do any investigation to impeach the conclusions drawn from this video by the
22
23     government.
24
             As a further note, there is video evidence that was "lost" by the prosecution
25

26     of aerial footage of a Customs and Border Patrol agent who testified at my trial,
27
       identifying the Kilo Unit (my unit) as traversing an area with a supposed delivery
28




                                                  15
                                  BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.25 Page 25 of 72



 1   of illegal aliens. My attorney failed to file for suppression or dismissal of
 2
     testimony based on this lost evidence, or make any Jencks demands on testimony
 3

 4   from witnesses such as Agent Riches, which would have corroborated their
 5
     testimony.
 6
 7             This is one of my faults of my trial attorney that had the cumulative effect of
 8
     prejudicing the eventual conviction and, most importantly, the eventual sentence I
 9

10   am now serving. Were the sum of these mistakes not made, the validity ofmy
11
     guilty verdict would come into question and the sentence I was given would have
12
     been markedly lower.
13

14
               The remainder of this IAC section details other constitutional failures that,
15

16   when put together, meets the prejudice prong of the Strickland test.

17
         II.      Failure to Investigate
18
     One of the main jobs of defense counsel is to fully investigate potentially viable
19

20   defense options, strategies, witnesses, and discovery. Failing to investigate
21
     important factors in both trial and sentence constitute IAC and a district court must
22
23   make a determination if that failure to investigate satisfies the prejudice prong of
24
     Strickland. Woodard v. Collins, 898 F.2d 1027 (5 th Cir. 1990).
25
26         In my trial, J. David Nick failed to investigate the video in question in the
27
     section above. He also failed to even attempt to collect evidence I pointed him to.
28




                                                  16
                                  BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.26 Page 26 of 72



 1           In the Customs and Border Patrol data center, there are collections of data
 2
     from sensors placed in and around inland areas close to the border. This creates a
 3

 4   daily "hit list" of activity in an area. This evidence would have been exculpatory
 5
     for multiple counts charged against me, because a lack of hits would show that
 6

 7   nothing traversed that area in the time-frame the government alleged I was

 8   transporting illegal aliens through that area and into San Diego.
 9

10          My attorney flatly refused to subpoena these hit lists, in favor of other
11   strategies. Because I know I was not there at those times and days, I also know that
12
     this evidence would have been exculpatory. Thus, counsel was ineffective, and that
13

14   IAC caused prejudice in my case. The prejudice caused was higher Sentencing
15
     Guidelines calculations for counts 1-12, or the nine points I was given for
16
17   smuggling over 500 aliens. See PSI3 at ,r 47, U.S.S.G. §2Ll.l(b)(2)(B)-(C).4
18
            Miscalculations in sentencing ranges, even when those calculations don't
19

20   necessarily move outside of the sentence imposed, fail the plain error review test
21
     from United States v. Olano, 507 U.S. 725 (1993). This, because the Supreme
22
23
     3 All references to "PSI" refer to the Presentence Investigation Report, Docket Entry 305 in this
24
       Court's PACER entries. Using the first PSI, rather than the post-remand PSI includes all
25
       calculations from Group 1 and Group 2 (bribery) for the purposes of completeness of record.
26
     4 Whereas the government may have been able to prove 25-99 aliens, this "hit list" would have
27
       greatly diminished the 500+ aliens smuggled that the government claimed, constituting a 3-
28
       point reduction in my eventual guidelines calculations.




                                                    17
                                   BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.27 Page 27 of 72



 1   Court recently decided that miscalculations necessarily satisfy the fourth prong of
 2
     that test, "[S]eriously affecting the fairness, integrity, or public reputation of
 3
 4   judicial proceedings." Rosales-Mireles v. United States, 138 S. Ct. 1897 (2018).
 5
            This knowledge requires this court to hold further discovery to finally
 6

 7   subpoena this evidence to determine its veracity and my innocence on those
 8
     counts.
 9

10
         III.   Failure to Object to Guidelines Miscalculations
11
     Keeping within the realm ofsentencing miscalculations, there were other
12

13
     miscalculations in my PSI that need no further evidence to be gathered to see.

14   Because the bribery offenses were vacated when this case was remanded for
15
     sentencing, group two from the original PSI is inapplicable.
16
17         The review of the PSI is a critical stage that warrants, by itself, a finding of
18
     IAC if conducted incorrectly, especially when counsel "was objectively
19
20   unreasonable when he failed to understand the importance of relevant conduct," to
21
     a potential sentence. U.S. v. Washington, 619 F.3d 1252 (10th Cir. 2010). When a
22
23   PSI contains miscalculations, plain error exists and IAC is invoked. See Rosales-
24
     Mireles, id, for plain error and United States v. Billian, 600 F.3d 791 (7 th Cir. 2010)
25

26
     forIAC.

27

28




                                                18
                                BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.28 Page 28 of 72



 1          The holding that "According to available information, at least one illegal
 2
     alien died during the smuggling venture," 10 points were added to the guidelines
 3
 4   calculations. PSI at ,rso. These ten points raised my recommended guidelines
 5
     range well passed the statutory maximum. This had the effect of increasing my
 6

 7   eventual sentence to beyond the statutory maximum of any counts against me.

 8
            Since any evidence used to increase my sentence beyond the statutory
 9

10   maximum must be found beyond a reasonable doubt, and these facts were not, then
11
     this is addition amounts to a constitutional violation of the 6th Amendment. See
12
     Apprendi v. New Jersey, 530 U.S. 466 (2000), Blakely v. Washington, 542 U.S.
13

14   296 (2004), and United States v. Booker, 543 U.S. 220 (2005) (Stating that, other
15
     than a prior conviction, only facts admitted by a defendant or proved beyond a
16

17   reasonable doubt to a jury may be used to calculate a sentence exceeding the
18
     prescribed statutory maximum sentence.)
19

20         The PSI also states that I was the originator of this smuggling scheme and
21
     therefore an "organizer". "In this venture, R. VILLAREAL (sic) was the individual
22
23   who came up with the alien smuggling scheme. He turned to an associate,
24
     GONZALEZ, who was able to provide R. VILLAREAL (sic) with other
25
     individuals needed to carry out his plan." PSI at ,rs 1.
26
27

28




                                                19
                                BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.29 Page 29 of 72



 1         This is simply untrue and is evident on the transcript record. The organizer
 2
     and leader of the operation was Hector, by his own admission. He admits on direct
 3

 4   questioning that he was in charge of making payouts to Claudia who would then
 5
     disperse payments to myself and my brother. We were last to be paid.
 6

 7   [Direct examination of Hector Cabrera by Mr. Salel]
 8
          Q:      DID YOU PERSONALLY PROVIDE MONEY TO RAUL
 9
                 VILLARREAL?
10

11        A:     NO

12        Q:     DO YOU KNOW WHO DID?
13
          A:     CLAUDIA.
14
          Q:     CLAUDIA?
15
          A:     THAT'S RIGHT.
16
17        Q:     AND DID YOU PERSONALLY PROVIDE MONEY TO FIDEL
18               VILLARREAL?
19        A:     NO.
20
          Q:     AND WHO PROVIDED MONEY TO FIDEL VILLARREAL?
21
          A:     CLAUDIA.
22

23   (Tr. PageID: 1156-1158)
24
           Hector later describes how he had been involved in smuggling since the age
25
26   of 17 (Tr. PageID: 1242), describes exactly how smuggling operations work and
27
     how he handles all persons to be smuggled from Mexico into the United States (Tr.
28




                                              20
                               BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.30 Page 30 of 72



 1   PageID: 1244-1252), and discusses how he was the expert and that the Chief of
 2
     Police in Tijuana was on his bribery-payroll (Tr. PageID: 1275). Adding to this,
 3

 4   Hector also admits that the only person who had communication with my brother
 5
     and I was Claudia (Tr. PageID: 1280).
 6

 7         Finally, Hector admitted on the witness stand that all orders for the
 8
     operation came from him, and the only decisions my brother and I made regarding
 9
10   the operation were locations (Tr. PageID: 1298).
11
           How, then, if Hector was calling all the major shots, directing all the money,
12
13   and establishing contact with aliens to be smuggled from Mexico until their
14
     eventual drop off in the United States, could I be organizing the operation? These
15

16   points are miscalculated in plain error, on their face.

17
           Because these original 13 points of increased guidelines range, the district
18

19   court (on remand) creatively granted a total of 12 points of upward departure to my
20
     sentence calculations, stacking sentences, in order to reach a substantively similar
21
     sentence to my original sentence. A reasonable jurist could and should conclude
22
23   that, were the calculations at original sentence to have been made under
24
     constitutional grounds, per Booker et. al., my sentence on remand would have been
25

26   commensurately and upwardly departed to.
27
28




                                               21
                                BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.31 Page 31 of 72



 1          Since my attorney at original sentencing did not do an effective job at this
 2
     critical stage, it is reasonable to assume that this carried to my resentencing using
 3

 4   nearly an identical adjusted offense level to reach a substantially equal sentence.
 5
     My attorney's failure at this critical stage constitutes Ineffective Assistance of
 6

 7
     Counsel, and those 13-points (or the resulting 12-points in upward departure at

 8   resentencing) are a result of that IAC.
 9

10          These three IAC sections address, at minimum, 16 added points to my
11
     adjusted offense level: 3 points for 100 or more smuggled aliens, and the 13 points
12
     for the organizer and resultant death increases discussed in this section. Were my
13

14   counsel to have been effective, and these 16 points reduced, my adjusted offense
15
     level in Group 1 would have been 26, resulting in a sentencing range of63-78
16
17   months of incarceration, which is commensurate with other cases of this sort as
18
     argued in my direct appeals, and comports with avoiding sentencing disparities
19

20   between similar defendants with similar criminal conduct. See §3553(a)(6).

21
            Thus, further evidentiary discovery is needed, my sentence should be
22
23   vacated, and I should be resentenced with a proper adjusted offense level.
24
25
       B)   DUE PROCESS VIOLATION: PROSECUTORIAL MISCONDUCT


26
            "The United States Attorney is the representative not of an ordinary
            party to a controversy, but of a sovereignty whose obligation to
27          govern impartially is as compelling as its obligation to govern at all;
28          and whose interest, therefore, in a criminal prosecution is not that it
            shall win a case, but that justice shall be done. As such, he is in a



                                               22
                               BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.32 Page 32 of 72



 1            peculiar and very definite sense the servant of the law, the two-fold
 2            aim of which is that guilt shall not escape or innocence suffer. He may
              prosecute with earnestness and vigor - - indeed, he should do so. But,
 3            while he may strike hard blows, he is not at liberty to strike foul ones.
 4            It is as much his duty to refrain from improper methods calculated to
              produce a wrongful conviction as it is to use every legitimate means
 5
              to bring about a just one." Berger v. United States, 295 U.S. 78, 88
 6            (1935).
 7
 8            Throughout the entire process of the government's prosecution ofmy case,

 9   there were multiple instances where the office of the United States Attorney made
10
     egregious violations of my constitutional protections in order to better secure their
11

12   conviction against me and cause me punishment before a jury decided my guilt.
13
              Defendants have a right to present a defense, see Davis v. Alaska, 145 U.S.
14

15   311 (1974), and a complete defense at that, see Lunberry v. Hornbeak, 605 F.3d
16
     754 (9th Cir. 2010).
17

18            These next sections detail these "foul blows" and why those actions
19
     prejudiced the case against me, resulting in my conviction for lack of ability to
20

21   present a complete defense.
22
23       I.      Constructive Attempted Murder
24   In the same way that a defendant can constructively possess a firearm by affecting
25
     the physical presence and trasnportation of that firearm, but never having touched
26
     said firearm, the government can attempt homicide without threatening my life
27

28   directly.




                                                23
                                 BRJEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.33 Page 33 of 72



 1             In the day I was arrested in Mexico, I already had U.S. defense counsel
 2
     retained and was negotiating and planning a return to the United States to face
 3

 4   these charges against me.
 5
               Instead of facilitating that return, the government (whether law enforcement
 6
 7   or the office of the United States Attorney is immaterial) affected my arrest in
 8
     Mexico on October 18, 2008, and affected my detention in Mexico pending
 9

10   extradition. Somehow, my confinement in Mexico was designated to "Reclusorio
11
     Norte" which is Mexico's deadliest prison.
12

13             The U.S. government knew full well that the Mexican Cartels had
14
     previously placed a bounty on the lives.of any US Border Patrol Agents. While
15

16   incarcerated here, my brother and I had to fight for our survival each day while

17   there. When we were finally extradited to the United States on March 12, 2009, we
18
     were exhausted, malnurished, and completely unprepared physically and mentally
19

20   to prepare a defense or participate in the preparation of a defense.
21
22       II.      Brady Violations
23   As stated above, there were three distinct Brady violations (that I know about)
24
     during trial. The first was discussed in the IAC section, above, which also
25

26   referenced two more violations.

27
28




                                                 24
                                  BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.34 Page 34 of 72



 I          These violations center around two co-defendants: Claudia Gonzalez and
 2
     Hector Cabrera. Both Claudia and Hector were involved in cases where they were
 3

 4   being prosecuted outside the instant case.
 5
           For Claudia, she was involved in a case where she became sexually involved
 6
 7   with one of the Correctional Officers assigned to watch over her in Metropolitan
 8
     Correctional Center (MCC) San Diego. In order to secure her extremely lenient
 9

10   sentence through Rule 3 5(b) reductions,5 she was compelled to assist the
11
     government as much as possible in order to get her sentence of"time served" and
12
     only two years of supervised release.
13
14
           To secure this deal in which her sentence went from 8 years to "time
15

16   served," she changed her story to what Special Agent Johnson wanted to hear:

17
     [Mr. Nick, questioning Claudia Gonzalez]
18

19   Mr. Nick:     ALRIGHT. LET ME BREAK IT DOWN.
20
          Q:      DURING THE FIRST PORTION OF THE INTERVIEW, YOU DID
21
                  TELL SPECIAL AGENT JOHNSON THAT RAUL WAS NOT
22                INVOLVED; CORRECT?
23
         A:       YES.
24
         Q:       AND YOU TOLD HIM THAT YOU ONLY SUSPECTED THAT HE
25
                  WAS DUE TO HECTOR CABRERA SHOWING UP AT YOUR
26
                  HOUSE; IS THAT CORRECT?
27

28
     5 Under U.S.S.G. §SKI.I



                                              25
                               BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.35 Page 35 of 72



 1       A:      CORRECT.
 2       Q:      AND THEN YOU WERE TOLD - - AND, ACTUALLY, LET ME
 3               ASK YOU THIS: YOU KNEW THAT THE PURPOSE OF THIS
 4               MEETING WAS FOR YOU TO TRY TO GET A LOWER
 5               SENTENCE?
 6
         A:      YES.
 7
         Q:      AND YOU UNDERSTOOD BEFORE YOU WENT IN WHAT THE
 8
                 RULES WERE; RIGHT?
 9

10       A:      YES.

11        (Tr. PageID: 927-928)
12
     [A continuation of Mr. Nick's questioning of Claudia Gonzalez]
13
14         Q:    AND IS IT TRUE THAT AT VARIOUS TIMES THROUGHOUT
15               YOUR INCARCERATION, YOU'VE COMMUNICATED WITH
16               VARIOUS FRIENDS OF YOURS THROUGH E-MAIL AND

17               EXPRESSED TO THEM THAT ON THE DATE THAT YOU

18               TESTIFY, YOU'RE GOING TO GET TO GO HOME?

19         A:    I DON'T RECALL THAT.
20
           Q:    HAVE YOU EVER WRITTEN E-MAILS TO FRIENDS WHERE YOU
21
                 EXPRESS TO THEM THAT YOU WERE GOING TO BE GOING
22
                 HOME SOON?
23
                        MR. SALEL: OBJECTION, YOUR HONOR. RELEVANCE
24
          AND
25
26                      THE COURT:     OVERRULED.
27         Q:    BY MR. NICK:       IS THAT A "YES"?
28
          A:     YES



                                            26
                             BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.36 Page 36 of 72



 I        Q:    AND THAT'S BECAUSE YOU HAVE AN EXPECTATION THAT
 2              BASED ON YOUR TESTIMONY HERE, YOU'RE GOING TO GET,
 3              AS YOU'VE SAID IN SOME OF YOUR E-MAILS, CORRECT,
 4              CREDIT FOR TIME SERVED?

 5       A:     CORRECT.
 6
         Q:     AND YOU'VE STATED THAT ONE OF THE THINGS THAT YOU
 7
                JUST CAN'T HANDLE ANY MORE IS
 8
                     MR. SALEL: OBJECTION, YOUR HONOR. REQUEST FOR
 9
                A SIDEBAR.
10
11                   MR. NICK: CAN WE HAVE A SIDEBAR?

12                   THE COURT:      YES
13
               (THE FOLLOWING PROCEEDINGS WERE HELD AT SIDEBAR:)
14
                     THE COURT:      WHAT'S YOUR QUESTION, SIR?
15
16
                     MR. NICK: YEAH. YOUR HONOR, SHE REPEATEDLY IN
                MANY OF HER E-MAILS AND LETTERS EXPRESSES THAT THE
17
                REASON WHY SHE WANTED TO DO THIS IS BECAUSE SHE
18
                COULD NOT TAKE INCARCERATION ANY LONGER. SHE WANTS
19
                TO BE HOME WITH HER CHILDREN AND HER FAMILY. AND
20
                THAT'S ALL I WANTED TO GET INTO. SO I'M NOT GOING
21
                TO ASK NAMES OR WHERE OR ANY OF THAT.
22
23                   THE COURT:      SIR.

24                   MR. SALEL:      YOUR HONOR, AS FAR AS THE E-MAILS,
25             WE HAVEN'T RECEIVED ANY RECIPROCAL DISCOVERY.
26                   MS. GILG: YOU GAVE THEM TO US.
27
                     MR. NICK:: YOU GAVE THEM TO US.
28




                                           27
                           BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.37 Page 37 of 72



 1                       MR. SALEL:       THOSE E-MAILS, OKAY. SO I STAND
 2                CORRECTED ON THAT GROUND.
 3                       THE COURT:       I THINK THE TESTIMONY IS RELEVANT.
 4
                         MR. NICK:      THANK YOU.
 5
                         MR. SALEL:       THANK YOU.
 6

 7              (THE FOLLOWING PROCEEDINGS WERE HELD IN OPEN COURT:)
 8                THE COURT:       THE OBJECTION IS OVERRULED.
 9
           Q:     BY MR. NICK:        IS IT CORRECT THAT YOU HAVE
10
                  EXPRESSED YOUR COMPLETE DISLIKE OF INCARCERATION
11
                  AND YOUR JUST ABSOLUTE DESIRE TO BE HOME WITH YOUR
12
                  CHILDREN AND YOUR FAMILY?
13
           A:     YES
14

15         Q:     AND THAT'S WHAT YOU WANT THE MOST; RIGHT?

16         A:     RIGHT.
17         Q:     AND THAT'S ONE OF THE REASONS WHY YOU'RE
18                TESTIFYING HERE; CORRECT?
19
           A:     RIGHT.
20
21         (Tr. PageID 929-31)

22
           Without Mr. Nick having prior knowledge of the outside, and ongoing,
23
24   investigation into Claudia's misconduct case, this testimony is a simple reiteration

25
     that she was in cooperation with the government. Withholding that information
26
     from my attorney precluded him from impeaching her obviously shifting stories
27
28   for reasons that make more sense than "saving her own hide" in this case alone and



                                              28
                               BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.38 Page 38 of 72



 1   gave more weight to the argument that she was embellishing and/or exaggerating
 2
     her damning testimony for her own benefit.
 3

 4         This is a clear Brady violation that prejudiced my trial greatly.
 5
 6         For Hector, he was involved in another CBP case alleging corruption and
 7
     bribery involving the "friend" he testified in my trial as the one who rescued him
 8
     from us (on the allegations of witness tampering). The information of the existence
 9

10   of this investigation and case was never made available to me by the government,
11
     and I only discovered this information through glancing at a document my attorney
12

13   had in his possession and had left out during trial.
14
           Both Claudia's and Hector's second, outside cases, are material and relevant
15

16   here. Had I known, and had my defense attorney been competent, these cases

17   could have (and should have) been used to impeach the witness testimony of both
18
     of them. The jury, not having this information, was unintentionally biased against
19

20   my brother and I.
21
           This fact is both a Brady violation on the part of the government, and clear
22
23   IAC on the part of defense counsel. This argument is placed here because only
24
     Hector's case was known to defense counsel, while Claudia's was completely
25

26   unknown to the best of my knowledge.
27
28




                                               29
                               BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.39 Page 39 of 72



     1
              III.     Productive Sabotage of Defense
     2
          While incarcerated at the Metropolitan Correctional Center in San Diego, AUSA
     3

 4        Timothy F. Sale! attempted to create undue hardship for me. For solely punitive

 5       reasons, he called the Warden of the MCC to have both my brother and myself
 6
         immediately removed from the facility, in order to create distance between us and
 7

 8       our elderly parents who visited us regularly.
 9
                I was told this by the Warden directly, who can be subpoenaed in future
10

11       hearings to corroborate this event. During an open house inspection, the warden
12
         stated "Sale! is your U.S. Attorney right? I know because he called me to have you
13
14       guys moved from here. He was being real adamant and insisting about it. I told
15
         him he was not going to tell me how to run my prison. The reason I told him that is
16

17       because I see you guys working all the time, you guys don't cause any problems. It

18       was very strange a prosecutor would call me and ask me to do that."
19
20              This quote is from memory and very likely a paraphrased version of what he
21
         told me, but the content is correct and true. A prosecutor influencing prisoner
22
         custody, in the same way as having us intentionally housed in Mexico's most
23

24       dangerous prison, is misconduct intended specifically to put my brother and I on a
25
         less-equal playing field. This is precisely the "foul blow" that was warned about in
26
27       Berger, id.
28




                                                  30
                                   BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.40 Page 40 of 72



 1          Further adding to this, the prosecution relied on testimony from Agent Sean
 2
     Isham from the CBP offices, who specifically had animus against me long before
 3

 4   this case began. There are records at the CBP showing that I had filed multiple
 5
     complaints against Agent Isham for his racist remarks toward me. Knowing this
 6

 7   bias and still relying on him as a witness shows both "foul" play by the prosecutor

 8   and IAC by my counsel for not impeaching his testimony with this knowledge.
 9

10          Finally, during the entirety ofmy trial, there were multiple CBP and
11
     Immigration and Customs Enforcement (ICE) agents that were in attendance who
12
     sat behind the prosecutor's table. Some of these agents were those who would
13

14   testify later, and spent a majority of the time in the courtroom either verbally or
15
     non-verbally intimidating and threatening both my brother and myself. The
16
17   government knew this was going on, and this Court even acknowledged this, but
18
     did nothing more than pay lip service to keeping the proceedings civil.
19
20     C)   GENERAL DuE PROCESS VIOLATIONS
21   Outside ofIAC and prosecutorial misconduct there were multiple other instances
22
     at trial that violated my rights to due process.
23
24
            First, there was a witness on the stand, Sandra Muro, who was being
25
26
     coached by cell phone on her testimony while on the stand. The Court and both

27   defense and government counsel were aware of this and the conduct was noted by
28
     the court, but no action was taken to make her put her phone away.



                                                31
                                BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.41 Page 41 of 72



 1           Second, there was bias from the Court from the outset that manifested itself
 2
     in several ways. The most stark way this was manifested was in the sentences I
 3

 4   was given both after the guilty verdict at trial, and then again on remand from the
 5
     Ninth Circuit. This includes, but is not exclusive to, acquitted and vacated conduct
 6

 7
     being used at resentencing, excessive fines for punitive intent, and punitive

 8   sentencing for "remaining mum" on other actions of the conspiracy and co-
 9
     defendants.
10

11
             Third, there were "meetings" that took place where both myself and my
12
     brother were hauled in by the U.S. Marshals to the offices of the U.S. Attorney for
13

14   discussions about the case. We had retained defense counsel that was responsible
15
     for our criminal defense, and that counsel was purposely kept from these meetings.
16
17
        I.      Sandra Muro Was Being Coached for her Testimony on the Stand
18
                Via Cell Phone
19
     Having a cell phone on your person while on the witness stand shouldn't happen.
20
21   Most courthouses do not allow cell phones beyond security for this very reason.

22   However, simply having one's cell phone available isn't necessarily a violation of
23
     due process.
24
25
             However, when a witness has access and is actively using their cell phone
26
     while delivering testimony that is beneficial to the government, and damning to the
27
28




                                               32
                                BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.42 Page 42 of 72



 1   defendant(s), it undermines the integrity of the witness, the hearing, and the case
 2
     wholesale.
 3
 4         Not only did defense counsel know about her use of her cell phone on the
 5
     witness stand, she was made aware that it's use was barred by the Court.
 6

 7   THE COURT:          MA'AM, EXCUSE ME. IN THE EVENT THAT YOU'RE
 8                       USING YOUR PHONE, YOU SHOULD NOT DO THAT
 9                       DURING THE TESTIMONY.
10
                         (Tr. PageID: 1044 Lines 19-21)
11

12

13         However, this is the last that is spoken of it, and there was no admonishment
14   of the Court to put the phone away or surrender it to Marshals for the duration of
15
     her testimony. She was allowed to continue being on her phone for the remainder
16

17   of her testimony.
18
19
           Her use of her cell phone to be coached on her testimony, especially when

20   that testimony was in relation to her cooperation agreement with the government
21
     for a §SKI.I sentence reduction, clearly taints her testimony and prejudiced the
22

23   jury. In fact, her plea agreement itself was dependent on her testimony against me:
24
     [Ms. Wasserman, questioning Ms. Muro]
25
26        Q:      MS. MURO, DID YOU PLEAD GUILTY TO TRANSPORTING

27                ILLEGAL ALIENS?

28        A:       YES




                                              33
                               BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.43 Page 43 of 72



 1         Q:     AND WAS THAT BASED ON THE TRANSPORTATION THAT YOU
 2                DID FOR HECTOR?
 3         A:     YES
 4
           Q:     AND WAS THAT ONE COUNT OF TRANSPORTATION OF
 5
                  ILLEGAL ALIENS?
 6
           A:     YES
 7

 8         Q:     PURSUANT TO THAT PLEA AGREEMENT, DID YOU AGREE TO

 9                TESTIFY IN THIS CASE?

10        A:      YES
11
          Q:      BASED UPON YOUR COOPERATION,            DID THE UNITED STATES
12
                  RECOMMEND PROBATION ON THAT CASE?
13
          A:      YES
14

15         (Tr. PageID: 1047 Line 10 - 1048 Line 2)

16

17
           This clearly demonstrates a few important items. First, that Ms. Muro
18
19   promised the United States testimony against me at my trial. Second, that her plea

20   agreement was contingent upon this cooperation. Last, it shows that, being on her
21
     phone, her testimony was suspect and that suspect testimony was allowed to
22
23   continue despite her using her cell phone to be coached on her testimony.
24
25

26
27

28




                                             34
                              BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.44 Page 44 of 72



 1
         II.    Judicial Bias Against Defendants
 2
     The "Trial Penalty" is a well known side-effect in the U.S. Criminal Justice
 3

 4
     System that isn't so much a penalty, but a lack of benefit from negotiating a plea of

 5   guilty with the government. This has been challenged and it's legality upheld.
 6

 7          However, penalties at sentencing for refusing to cooperate with the

 8   government go well beyond the trial penalty and into punitive bias. Although
 9
     United States v. Carter, 560 F.3d 1107 (9 th Cir. 2009) makes clear that disparities
10

11   in sentences that would run afoul of §3553(a)(6) are lawful when the lesser
12
     sentences went to those who did cooperate with the government, the situation here
13
14   is clearly different.
15
            The sentencing Court, who this motion is going to first, did more than
16

17   simply refrain from decreasing my sentence(s) for "remaining mum". The Court
18
     actively and intentionally used both legal and unlawful methods of increasing my
19

20   sentence beyond the statutory maximum in part because of this reticence.

21
            Thus, while neglecting a sentence departure downward because there was no
22
23   cooperation with the government is lawful under Carter, increasing a sentence
24
     ( especially increasing a sentence beyond a statutory maximum without a jury
25
26
     finding of fact) because of lack of cooperation is both a violation of Booker, id,

27   and a denial of due process.
28




                                               35
                               BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.45 Page 45 of 72



 I           A court may not draw an adverse inference from a defendant's silence when
 2
     determining the facts of the offense at sentencing. Mitchell v. United States, 526
 3

 4   U.S. 314, 329-330 (1999). A judge cannot penalize a defendant "by enhancing his
 5
     sentence base upon the defendant's failure to cooperate by implicating other
 6

 7   persons ... " United States v. Safirstein, 827 F.2d 1380 (9t11 Cir. 1987). 6

 8
            Another point of evidence that the sentencing Court had punitive intent, in
 9

10   part because I "remained mum" when asked to cooperate, was the excessive fine
II
     pronounced. Given that I will be, were I to complete my full sentence, 64 years old
12

13
     when I am released from prison, I will be either retirement age, or very close to it.

14   Without working well into my 80's, I'll never be able to both pay off my $250,000
15
     fine and be able to independently support myself after prison. This was intentional
16

17   and by design by the sentencing Court, showing bias against me for many reasons;
18
     among those is my choice to not cooperate with the government.
19
20          Finally, on resentencing, the Court relied on both acquitted conduct and
21
     vacated conduct to arrive at the sentence pronounced to me after my case was
22
23   remanded by the Ninth Circuit. This was done to arrive at a substantively
24
     equivalent sentence to the one I was given at first sentencing, and decidedly
25

26

27
     6 While these cases support the claim of judicial bias here, they were both used in affirming my
28
       sentence on remand. Case No. 16-50135 (9 th Cir. 2018) at 4.




                                                   36
                                  BRIEF IN SUPPORT OF §2255 MOTION
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.46 Page 46 of 72



 1      punitive, considering the bribery charges had been thrown out by the appellate
 2
        court.
 3

 4               Even if a single instance does not raise to the level of a denial of due
 5
        process, the cumulative effect is still such a violation. Silva v. Woodford, 279 F.3d
 6

 7      825 (9th Cir. 2002) (Holding that while individual faults may fail the prejudice
 8
       prong of Strickland, a finding of cumulative prejudice can still be reached). Each
 9

10     of these things separate may not demonstrate judicial bias and a denial of due
11
       process. However, together, they have the effect of demonstrating just that.
12

13         III.      Separation of Client and Defense Attorney
14     On several occasions, one I can recall in particular, I was hauled in handcuffs to
15
       the office of the AUSA. While en route, I was intimidated by the lead agent in the
16

17     case, SA Keith Johnson, and other agents when I was being escorted by them to
18
       and un-requested meeting. My attorney was purposefully not present at this
19

20     meeting.

21
                 I was mishandle and threatened by the agents while handcuffed. All this
22
23     despite, at the initial stages of the investigation, our then-attorney Jan Ronis
24
       provide a letter to the AUSA that indicated that ifhe wanted to talk to us we could
25

26
       be in their presence within 45 minutes.

27
28




                                                    37
                                    BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.47 Page 47 of 72



 I   ARGUMENT TWO: UNLAWFUL AND UNCONSTITUTIONAL
 2
     SENTENCE
 3

 4
     The $250,000 fine that I received with both original sentencing, then resentencing,
 5
     has already been discussed as being punitive and not accomplishing any interests
 6

 7   of justice. Because I will be elderly by the time I am released from this sentence,
 8
     were I to serve the entire sentence as pronounced, I will be financially hobbled for
 9

10   the rest of my natural life while shackled with this debt, and it is therefore a
II
     violation of the "excessive fines" prohibition in the Eighth Amendment.
12
13         Next, the sentence I am now serving was pronounced after the bribery
14
     convictions in my original trial were vacated by the Ninth Circuit Court of appeals.
15
16   Originally, I was sentenced to 35 years (420 months) of incarceration, my second
17
     sentence on remand was for 28 years (336 months).
18

19         When that sentence was appealed, the Ninth Circuit decided that the new
20
     sentence:
21
22      (a) Were adequately explained and did not violate §3553(a)(6) for being
23
           ''unwarranted'';
24

25      (b) Were adequately explained in context of the departures and the ultimate
26
           sentences imposed;
27

28      (c) Were not based on clearly erroneous facts;



                                               38
                                BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.48 Page 48 of 72



 1      ( d) Were   not given with impermissibly drawn adverse inferences from my
 2
            choice to not cooperate;
 3

 4      ( e) The court did not err by considering acquitted, dismissed, and uncharged
 5
            conduct when it compared my to similarly situated defendants for purposes
 6

 7          of §3553(a)(6); and,
 8

 9
        (f) The Court did not abuse its discretion by imposing the 336-month sentence

10          on remand.
11

12          What this opinion did not do is consider that the consideration of the

13   acquitted, dismissed, and uncharged conduct from (e), above, violates the
14
     constitution and the clearly established precedents in Booker, Apprendi, and
15

16   Blakely.
17

18
           Apprendi, and its progeny, established that all evidence that is used to

19   increase a sentence beyond the statutory maximum shall be found beyond a
20
     reasonable doubt by a jury. It is clear here that this is exactly what has happened.
21

22         I was originally sentenced using the adjusted offense level of the bribery
23
     offense, as it resulted in the highest statutory maximum and adjusted offense
24

25   levels. The statutory maximum for the second sentence I received was no longer
26

27

28




                                               39
                                BRJEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.49 Page 49 of 72



 1   tied to the bribery counts, as those had been vacated by the Circuit Court, and thus
 2
     the statutory maximum then rested in the money laundering counts at 20 years. 7
 3

 4          Whether this sentence was "stacked" or not, the intent was to bring the
 5
     sentence imposed on remand as close to the upwardly departed offense level as
 6

 7   could be justified. This had the effect of sentencing me above the statutory
 8
     maximum for the money laundering count.
 9

1O          Because I was sentenced above the statutory maximum, wherein part of
11
     count 15 was made consecutive to the sentences for other counts, and part was
12
13   made concurrent, the facts that brought the entire sentence above the statutory
14
     maximum for the Money Laundering count (count 15) must have been found by a
15
16   jury beyond a reasonable doubt to justify that sentence. See Booker, et. al.

17
            The facts of the witness tampering and obstruction of justice, which were
18
19   used in the upward departures that justified this sentence, were acquitted by jury
20
     and not found beyond a reasonable doubt. Acquitted conduct is permitted in some
21
22
     instances in federal sentencing, but not when it is used to push a sentence beyond

23   the statutory maximum. Thus, these upward departures violate Booker.
24
25          Further, the bribery charges, although originally rendered guilty by a jury,

26   were done so with an Aiding and Abetting instruction that was struck down by the
27
28
     7 See 18 U.S.C. §1956(a)(2) and (h).



                                                40
                                 BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.50 Page 50 of 72



 1   Ninth Circuit. Thus, the finding of the jury here also cannot be construed as a
 2
     finding of the bribery conduct beyond a reasonable doubt by a jury, as the verdict
 3
 4   itself was dismissed due to the jury misunderstanding it's duty. Thus, the upward
 5
     departures for the dismissed conduct on the bribery charges also violate Booker as
 6
 7   not being found by a jury beyond a reasonable doubt.

 8
            The only viable remedy here, is to vacate my sentence, and resentence me
 9

10   without using the bribery, 8 witness tampering and obstruction of justice departures.
11
     In effect, this accounts for 6 of the 12 points of upward departure at my
12
     resentencing, using an adjusted offense level of 43. Without these 6 points that
13

14   were added to increase my sentence beyond the statutory maximum of 20 years,
15
     my adjusted offense level would have (and should have) been 3 7.
16

17         This reveals, at Criminal History Category of!, a guidelines range of210-
18
     262 months. As the statutory maximum of240 stands, the effective sentencing
19

20   range of this court at resentencing should have been 210-240 months. Without
21
     running afoul of Apprendi, Booker, and Blakely, my current sentence should be
22
23   within this range.
24
           My sentence therefore must be vacated, on this point alone, and
25
26   resentencing ordered.
27
28
     8 §5K2.21



                                              41
                               BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.51 Page 51 of 72



 1                                        CONCLUSION
 2
     Because the record shows clear prosecutorial misconduct, coaching of witnesses
 3

 4   on the witness stand while under oath, and intimidation tactics;
 5

 6

 7   Because it is clear from the record the my due process was violated in the course

 8   of the prosecution against me; and,
 9

10

11   Because my constitutional protections against cruel and unusual punishment was
12
     violated with the length of my sentence ...
13

14
15
     I pray this court order further evidentiary discovery into my assertions, vacate the
16
     sentence and conviction against me, and order a new trial, resentencing, or any
17
18   other relief it deems appropriate.
19
           Respectfully submitted on this _ _ day of _ _ _ _ _~ 2019.
20
21

22

23
                                               IL 9UY1_Q
                                             Isl__________
24                                          RAUL VILLARREAL #14218-298
                                            Pro Se Defendant, Movant
25                                          FCI Gilmer
26                                          Federal Correctional Institution
                                            P.O. Box 6000
27
                                            Glenville, WV 26351
28




                                BRIEF IN SUPPORT OF §2255 MOTION
 Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.52 Page 52 of 72



     I   INDEX
 2
 3        D) ORDER AND OPINION OF THE NINTH CIRCUIT IN CASE NO 16-
 4               50135
 5

 6
 7        E) OPINION OF THE NINTH CIRCUIT IN CASE NO 13-50295
 8

 9

10

11

12
13
14

15

16

17

18

19

20
21
22
23

24
25

26
27

28




                                         43
                          BRIEF IN SUPPORT OF §2255 MOTION
   Case 3:19-cv-02304-JAH   DocumentID:1 10860025,
         Case: 16-50135, 05/03/2018,      Filed 12/02/19  PageID.53
                                                    DktEntry: 47, Page Page
                                                                       1 of 253 of 72

                                                                           FILED
                    UNITED STATES COURT OF APPEALS                          MAY03 2018

                                                                        MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                      No. 16-50135

              Plaintiff-Appellee,               D.C.No.
                                                3:08-cr-01332-JAH-1
 V.

 RAUL VILLARREAL,                               ORDER

             Defendant-Appellant.



UNITED STATES OF AMERICA,                       No. 16-50136

             Plaintiff-Appellee,                D.C.No.
                                                3:08-cr-01332-JAH-2
 V.

FIDEL VILLARREAL,

             Defendant-Appellant.


Before: GRABER and HURWITZ, Circuit Judges, and KORMAN,' District
Judge.

      The panel has voted to deny Appellants' petition for panel rehearing. Judges

Graber and Hurwitz have voted to deny Appellants' petition for rehearing en bane,

and Judge Korman has so recommended.


      •      The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
   Case 3:19-cv-02304-JAH   DocumentID:1 10860025,
         Case: 16-50135, 05/03/2018,      Filed 12/02/19 PageID.54
                                                    DktEntry: 47, Page Page
                                                                       2 of 254 of 72




      The full court has been advised of the petition for rehearing en bane, and no

judge of the court has requested a vote on it.

      Appellants' petition for panel rehearing and rehearing en bane is DENIED.




                                           2
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.55 Page 55 of 72 (1 of 11)
       Case: 16-50135, 02/23/2018, ID: 10774919, DktEntry: 43-1, Page 1 of 6


                                                                            FILED
                           NOT FOR PUBLICATION
                                                                             FEB 23 2018

                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 16-50135

              Plaintiff-Appellee,                D.C.No.
                                                 3:08-cr-01332-JAH-1
 V.

RAUL VILLARREAL,                                 MEMORANDUM*

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No. 16-50136

              Plaintiff-Appellee,                D.C.No.
                                                 3:08-cr-01332-JAH-2
 V.

FIDEL VILLARREAL,

              Defendant-Appellant.


                   Appeals from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                      Argued and Submitted February 7, 2018
                              Pasadena, California



      ' This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.56 Page 56 of 72 (2 of 11)
       Case: 16-50135, 02/23/2018, ID: 10774919, DktEntry: 43-1, Page 2 of 6




Before: GRABER and HURWITZ, Circuit Judges, and KORMAN,** District
Judge.

      Defendants Raul and Fidel Villareal challenge their sentences on several

grounds.

       1. Reviewing for abuse of discretion, Gall v. United States, 552 U.S. 38, 51

(2007), we reject Defendants' arguments that their sentences are procedurally

unreasonable.

      a. The district court adequately explained why it found that the cases cited

by Defendants did not establish unwarranted sentencing disparities. See United

States v. Trujillo, 713 F.3d 1003, 1011 (9th Cir. 2013) ("[A] sentencing judge

presented with nonfrivolous arguments on§ 3553(a) factors should ordinarily

explain why he rejects them."). Although the court referred to only one of

Defendants' cited cases by name, it made clear that it found Defendants' conduct

here far more egregious than that in the other, cited cases.

      b. The court also adequately explained the extent of its departures and the

ultimate sentences it imposed. See United States v. Rudd, 662 F.3d 1257, 1260

(9th Cir. 2011) ("A sentencing judge must explain a sentence sufficiently to

communicate that a reasoned decision has been made and permit meaningful


      ** The Honorable Edward R. Korman, United States District Judge for the
Eastern District of New York, sitting by designation.

                                           2
   Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.57 Page 57 of 72 (3 of 11)
         Case: 16-50135, 02/23/2018, ID: 10774919, DktEntry: 43-1, Page 3 of 6




appellate review." (internal quotation marks omitted)). It is evident from the

record that the court thought that Defendants' abuse of their official positions to

carry out a scheme whose goal was directly contrary to the mission of Defendants'

agency, coupled with Defendants' violent efforts to obstruct justice, warranted

sentences well above the pre-departure Guidelines ranges.

       c. The district court did not rest its sentencing decisions on clearly

erroneous facts. See Gall, 552 U.S. at 51 (listing "selecting a sentence based on

clearly erroneous facts" as a "significant procedural error"). The court's finding

that Defendants' smuggling scheme involved 1,000 aliens was not clearly

erroneous, even assuming that the court had to find that fact by clear and

convincing evidence. Furthermore, we are convinced that, even if the evidence had

supported a finding of only 400 aliens, as Defendants argue, the district court still

would have selected the same ultimate sentences, thus rendering any error

harmless. See United States v. Ellis, 641 F.3d 411,423 (9th Cir. 2011) (discussing

how, in evaluating the effect of a district court's factual error on a sentence, we

look at the error's effect on the ultimate sentence imposed, not its effect on a

particular departure). The primary drivers behind the lengthy sentences were

Defendants' abuse of their positions and their efforts to obstruct justice.




                                           3
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.58 Page 58 of 72 (4 of 11)
        Case: 16-50135, 02/23/2018, ID: 10774919, DktEntry: 43-1, Page 4 of 6




      2. Reviewing Defendants' Fifth Amendment arguments de novo, United

States v. Bahr, 730 F.3d 963, 965 (9th Cir. 2013), we conclude that the district

court did not impermissibly draw adverse inferences from their silence or punish

them for failure to cooperate. See Mitchell v. United States, 526 U.S. 314, 329-30

(1999) (holding that a court may not draw an adverse inference from a defendant's

silence when determining the facts of the offense at sentencing); United States v.

Safirstein, 827 F.2d 1380, 1388 (9thCir.1987) ("[A] sentencing judge may not

penalize the exercise of a defendant's privilege against self-incrimination by

enhancing his sentence based upon the defendant's failure to cooperate by

implicating other persons or otherwise admitting guilt to crimes with which he is

not charged."). The only statement made by the district court that came close to

being problematic was its comment regarding Defendants' "remaining mum." But

that comment, considered in context, was an explanation for the relatively lenient

sentences imposed in cases that the court was comparing to this case for purposes

of 18 U.S.C. § 3553(a)(6). Because "a sentencing disparity based on cooperation is

not unreasonable," it was proper for the court to consider Defendants' lack of

cooperation in the§ 3553(a)(6) context. United States v. Carter, 560 F.3d 1107,

1121 (9th Cir. 2009).




                                          4
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.59 Page 59 of 72 (5 of 11)
         Case: 16-50135, 02/23/2018, ID: 10774919, DktEntry: 43-1, Page 5 of 6




      3. The district court did not err by considering acquitted, dismissed, and

uncharged conduct when it compared Defendants to similarly situated defendants

for purposes of§ 3553(a)(6). In comparing defendants under§ 3553(a)(6), a court

will almost necessarily have to consider the facts of the cases, including acquitted

conduct, in order to tell whether the defendants are similarly situated and, if so,

whether any sentencing disparities are "unwarranted." Defendants' Fifth and Sixth

Amendment arguments are similarly unavailing. See United States v. Treadwell,

593 F.3d 990, 1017-18 (9th Cir. 2010) (rejecting the Sixth Amendment argument

advanced by Defendants); United States v. Mezas de Jesus, 217 F.3d 638, 642 (9th

Cir. 2000) (noting that the Fifth Amendment may require the government to prove

certain facts by clear and convincing evidence at sentencing, but that such facts

may still underlie a sentence).

      4. The district court did not abuse its discretion by imposing on Raul and

Fidel sentences of336 and 270 months, respectively. See United States v. Autery,

555 F.3d 864, 871 (9th Cir. 2009) (holding that the substantive reasonableness of a

sentence is reviewed for abuse of discretion). Although Defendants' sentences are

significantly lengthier than the top end of their pre-departure Guidelines ranges, we

are not persuaded that this is the "rare case" in which it is clear that the sentencing




                                            5
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.60 Page 60 of 72 (6 of 11)
       Case: 16-50135, 02/23/2018, ID: 10774919, DktEntry: 43-1, Page 6 of 6




court committed a clear error of judgment. United States v. Ressam, 679 F.3d

1069, 1086~88 (9th Cir. 2012) (en bane).

      5. The district court did not err in calculating Fidel's Guidelines range by

applying a two-level enhancement for bodily injury. We review for abuse of

discretion the district court's determination as to "whether the specific

constellation of facts at issue meets the governing legal standard" set out in the

Guidelines. United States v. Gasca-Ruiz, 852 F.3d 1167, 1171 (9th Cir.) (en bane),

cert. denied, 138 S. Ct. 229 (2017). Here, the court did not abuse its discretion in

determining that the relevant injuries were "painful and obvious." U.S.S.G.

§§ lBl.1 cmt. n.l(B), 2Ll.l(b)(7)(A) (2015).

      AFFIRMED.




                                           6
     Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.61 Page 61 of 72(1 of 16)
       Case: 13-50295, 06/29/2015, ID: 9591004, DktEntry: 41-1, Page 1 of 11




                            NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             JUN 29 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-50295

              Plaintiff - Appellee,              D.C. No. 3:08-cr-01332-JAH-1

       V.
                                                 MEMORANDUM'
RAUL VILLARREAL,

       Defendant - Appellant.


UNITED STATES OF AMERICA,                        No. 13-50296

              Plaintiff - Appellee,              D.C. No. 3:08-cr-01332-JAH-2

       v.

FIDEL VILLARREAL,

              Defendant - Appellant.

                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                        Argued and Submitted May 4, 2015
                              Pasadena, California

Before: FISHER, BEA and FRIEDLAND, Circuit Judges.

        'This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.62 Page 62 of 72 (2 of 16)
       Case: 13-50295, 06/29/2015, ID: 9591004, DktEntry: 41-1, Page 2 of 11




      Raul and Fidel Villarreal appeal their convictions and sentences for

conspiracy to bring aliens into the United States for financial gain in violation of

18 U.S.C. § 371 (Count 1), bringing aliens into the United States for financial gain

in violation of 8 U.S.C. § 1324(a)(2)(B)(ii) (Counts 2-12), receiving a bribe by a

public official in violation of 18 U.S.C. § 201(b)(2)(A) and (C) (Count 13), and

conspiracy to launder money through international promotion in violation of 18

U.S.C. § 1956(a)(2)(A) and (h) (Count 15). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm in part, vacate in part and remand.

      1. The district court did not violate the Villarreals' Sixth Amendment right

to a public trial by excluding the Villarreals' brother from the courtroom. Because

this was a partial closure of the trial, see United States v. Yazzie, 743 F.3d 1278,

1288 n.4 (9th Cir. 2014), we apply the Waller v. Georgia, 467 U.S. 39, 48 (1984),

factors as applied by United States v. Sherlock, 962 F.2d 1349, 1356-57 (9th Cir.

1989). See United States v. Rivera, 682 F.3d 1223, 1236 (9th Cir. 2012).

      Applying the first factor, the district court had a "substantial reason,"

Sherlock, 962 F.3d at 1357, for excluding the Villarreals' brother from the

courtroom. He had intimidated and threatened government witnesses, including by

making throat-slashing gestures, following them into the hallway and staring them

down. See Rivera, 682 F.3d at 1236 (noting that "protecting witnesses from fear of


                                           2
   Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.63 Page 63 of 72 (3 of 16)
        Case: 13-50295, 06/29/2015, ID: 9591004, DktEntry: 41-1, Page 3 of 11




testifying" may justify closing a courtroom); United States v. Hernandez, 608 F.2d

741, 747 (9th Cir. 1979) (explaining that "the right to a public trial does not

preclude a limited exclusion of spectators when there is a demonstrated need to

protect the witness from threatened harassment or physical harm").

       As to the second factor, the closure was "narrowly tailored" to protect the

integrity of the proceedings. See Sherlock, 962 F.2d at 1358. The district court

excluded only a single spectator from the trial; other members of the Villarreal

family were permitted to be present throughout the proceedings. Given the

brother's serious and repeated misconduct, the district court was permitted to

ensure the integrity of the proceedings by excluding him from the remainder of the

trial, not only for testimony by government witnesses. The exclusion order was

proportionate and appropriate under the circumstances. Cf United States v.

Addison, 708 F.3d 1181, 1188 (10th Cir. 2013) ("[I]t was proper in this case for the

court to exclude [a single spectator] from the entire trial because more than one

witness complained of intimidation. Indeed, protecting the participants in a trial is

an integral part of protecting the integrity of the trial itself.").

       Under the third factor, the district court adequately considered "reasonable

alternatives to closing the proceeding." Waller, 467 U.S. at 48. The district court

had already warned everyone in the courtroom, in the brother's presence, against


                                              3
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.64 Page 64 of 72 (4 of 16)
           Case: 13-50295, 06/29/2015, ID: 9591004, DktEntry: 41-1, Page 4 of 11




"nonverbal communications." Given the seriousness of the brother's misconduct,

the district court was not required to provide a further admonishment before

excluding him from the courtroom. See Sherlock, 962 F.2d at 1359.

      Finally, turning to the fourth factor, the district court made "findings

adequate to support the closure." Waller, 467 U.S. at 48. The district court was

not required to hear from the intimidated witnesses themselves, as in Guzman v.

Scully, 80 F.3d 772, 775-76 (2d Cir. 1996), because it was undisputed that the

Villarreals' brother engaged in misconduct, and the conduct was per se

intimidating. The court could have made more detailed findings on the scope of

the closure, but under these circumstances, in which exclusion from the entire trial

was plainly justified, the findings were sufficient for us to conduct an appellate

review and conclude that the court carried out its obligations under Waller.

      In sum, the Villarreals' right to a public trial was not violated. 1

      2. As the government concedes, "[t]here was no testimony from any witness

that one brother aided or assisted the other in receiving bribes." Accordingly, as


       1
         We reject the government's arguments that the Villarreals forfeited their
right to a public trial by failing to object to the district court's closure order, see
Rivera, 682 F.3d at 1232-35, that the closure was too trivial to implicate the public
trial right, see id. at 1232 (noting that exclusion of a family member "implicates
Sixth Amendment values more directly than the exclusion of the general public"),
and that, under Cosentino v. Kelly, 102 F.3d 71, 73 (2d Cir. 1996), the
Waller/Sherlock factors need not be examined.
                                            4
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.65 Page 65 of 72 (5 of 16)
       Case: 13-50295, 06/29/2015, ID: 9591004, DktEntry: 41-1, Page 5 of 11




the government also concedes , the district court erred by giving a supplemental

aiding and abetting instruction on the bribery count in response to a question from

the jury. See United States v. McLister, 608 F.2d 785, 791 (9th Cir. 1979) ("It is of

course well established that an instruction should not be given if it lacks

evidentiary support ....").

       We need not decide whether giving the aiding and abetting instruction

amounted to constitutional error. Cf Dixon v. Williams, 750 F.3d 1027, 1032 (9th

Cir. 2014) (describing how, in the habeas context, we determine whether an

erroneous jury instruction amounted to constitutional error). Even applying the

less onerous prejudice standard governing nonconstitutional error, the government

has not demonstrated the error was harmless.

      To show that nonconstitutional error is harmless, "the government must

show a fair assurance that the verdict was not substantially swayed by the error."

United States v. Chase, 340 F.3d 978, 993 (9th Cir. 2003) (en bane) (internal

quotation marks omitted). Here, the government has not left us with such a fair

assurance. In fact, the record strongly suggests that the error did sway the jury's

verdict. After deliberating for a full day without reaching a verdict, the jury felt it

necessary to ask the judge to clarify whether each of the elements of bribery had to

be found with respect to each of the Villarreals. In response, the district court gave


                                            5
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.66 Page 66 of 72 (6 of 16)
       Case: 13-50295, 06/29/2015, ID: 9591004, DktEntry: 41-1, Page 6 of 11




the erroneous aiding and abetting instruction. Only after it received this erroneous

instruction did the jury convict the Villarreals of bribery. Under these

circumstances, we have no "fair assurance" the erroneous instruction did not

substantially sway the jury's verdict. Cf United States v. Gergen, 172 F.3d 719,

724 (9th Cir. 1999) ("[B]ecause the jury specifically requested further instruction

as to the mens rea element, it is apparent the jury considered the mens rea element

prior to finding Gergen guilty; the fact that the jury was influenced by the

instruction is clear.").

       In sum, because the supplemental instruction was given in error, and the

error was not harmless, we vacate the Villarreals' bribery convictions. 2 We also

necessarily vacate their sentences, which were based on the bribery convictions.

We nonetheless address the Villarreals' claims of sentencing error because they

may arise on remand. See United States v. Van Alstyne, 584 F.3d 803, 817 n.14

(9th Cir. 2009).




       2
        Because we vacate the Villarreals' bribery convictions on this ground, we
do not reach their arguments that the supplemental instruction violated Federal
Rule of Criminal Procedure 30, that it erroneously set forth the mens rea for the
offense of aiding and abetting bribery and that the district court violated their rights
to due process of law by introducing a new aiding and abetting theory during jury
deliberations without affording them the opportunity to present additional
argument to the jury.
                                           6
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.67 Page 67 of 72 (7 of 16)
        Case: 13-50295, 06/29/2015, ID: 9591004, DktEntry: 41-1, Page 7 of 11




      3. There was no error in the district court's jury instruction on conspiracy to

commit money laundering. The court properly instructed the jury on the elements

of the offense, including the underlying money laundering crime, 18 U.S.C.

§ 1956(a)(2)(A). See United States v. Alghazouli, 517 F.3d 1179, 1189 (9th Cir.

2008). The jury was instructed that, in order to find the Villarreals guilty, it had to

find "there was an agreement between two or more persons to launder money

through international promotion, that is, to transmit or transfer monetary

instruments or funds from a place inside the United States to a place outside the

United States with the intent to promote the carrying on of the specified unlawful

activity, that is, bringing aliens to the United States for the purpose of commercial

advantage or private gain." This instruction adequately covered the elements of

the offense, including the specific intent required under§ 1956(a)(2)(A). See

United States v. Trejo, 610 F.3d 308, 313-14 (5th Cir. 2010). The Villarreals also

have not presented any authority for the proposition that the court was required to

denote the conspiracy elements and the elements of the underlying money

laundering crime in separate instructions.

      4. The district court did not misapply grouping principles. Under the plain

language of the Sentencing Guidelines, "[t]he combined offense level is

determined by taking the offense level applicable to the Group with the highest


                                             7
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.68 Page 68 of 72 (8 of 16)
       Case: 13-50295, 06/29/2015, ID: 9591004, DktEntry: 41-1, Page 8 of 11




offense level," not the Group with the highest statutory maximum. U.S.

Sentencing Guidelines Manual (U.S.S.G.) § 3Dl.4. Accordingly, the district court

properly relied on Group Two to establish the combined offense level,

notwithstanding the 15-year statutory maximum sentence applicable to the bribery

offense. We do not read United States v. Brinton, 139 F.3d 718, 721-22 (9th Cir.

1998), as holding otherwise. Nor did the district court's sentencing run afoul of

U.S.S.G. § 5Gl.2. The 10-year sentences the court imposed on the bribery counts

fell within the 15-year statutory maximum. In addition, the guideline ranges

calculated by the district court (although erroneous for other reasons, as discussed

below) fell within the combined statutory maximums.

      5. The district court did not err in imposing aggravating role adjustments.

See U.S.S.G. § 3Bl.1. First, the district court properly found the Villarreals had

aggravating roles not only with respect to the alien smuggling counts but also with

respect to the bribery count in particular. See United States v. Antico, 275 F.3d

245,270 (3d Cir. 2001). The record shows the Villarreals exercised the same

decisionmaking authority and control over the payments they received as they

exercised over other aspects of the operation.

      Second, the district court properly found there were five or more

participants. Under the Guidelines, "[a] 'participant' is a person who is criminally


                                          8
   Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.69 Page 69 of 72 (9 of 16)
         Case: 13-50295, 06/29/2015, ID: 9591004, DktEntry: 41-1, Page 9 of 11




responsible for the commission of the offense, but need not have been convicted."

U.S.S.G. § 3Bl.1 cmt. n.l. Here, although only two persons actually received

bribes, others - including Claudia Gonzalez, Hector Cabrera and Armando Garcia

- aided and abetted the Villarreals in the crime of receiving bribes. The participant

requirement, therefore, is satisfied. See United States v. Smith, 719 F.3d 1120,

1126 (9th Cir. 2013) ("Any person who knowingly abets the defendant's conduct

qualifies as a 'participant."').

       Third, the district court properly found the Villarreals "exercised some

degree of control or organizational authority over others." United States v. Avila,

95 F.3d 887, 890 (9th Cir. 1996). The evidence shows the Villarreals specifically

directed Claudia Gonzalez in the manner in which their payments were to be made,

as the district court found.

       Fourth, the district court did not clearly err when it concluded the Villarreals

received a "lion's share" of the proceeds of the smuggling operation. See U.S.S.G.

§ 3B 1.1 cmt. n.4. The Villarreals point out that Ana Trotman may have received a

greater share of the proceeds on some of the smuggling runs, but Trotman was not

the only person supplying the operation. Furthermore, even if the Villarreals did

not receive the largest share of the proceeds, they received an enormous share, and,

given the other evidence that they directed and controlled the operation, the court's


                                           9
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.70 Page 70 of 72 (10 of 16)
      Case: 13-50295, 06/29/2015, ID: 9591004, DktEntry: 41-1, Page 10 of 11




ultimate conclusion the Villarreals played aggravating roles was not clearly

erroneous.

      6. The district court erred in applying the Sentencing Guidelines. Under the

Guidelines, a sentencing court should (1) conduct the grouping analysis under

§ 3Dl.4, (2) determine a guideline range, (3) consider departures and (4) arrive at

and adequately explain a sentence by reference to the 18 U.S.C. § 3553(a) factors.

See U.S.S.G. § lBl.1. Here, however, the district court appears to have (1)

calculated a total offense level, including increases in the offense level to account

for departures, (2) conducted a grouping analysis, (3) calculated a guideline range

for Raul (none was calculated for Fidel) and (4) arrived at a sentence. The court

erred by considering departures before calculating the guideline ranges. See

U.S.S.G. §§ lBl.1, 3Dl.3(a); United States v. Munoz-Camarena, 631 F.3d 1028,

1030 (9th Cir. 2011); United States v. Evans-Martinez, 611 F.3d 635,643 (9th Cir.

2010); United States v. Joetzld, 952 F.2d 1090, 1097 (9th Cir. 1991). The court

also erred by failing to calculate a guideline range for Fidel and by calculating an

erroneous guideline range for Raul. See United States v. Carty, 520 F.3d 984, 991

(9th Cir. 2008) (en bane). And the court erred by failing to adequately explain the

sentences in light of the§ 3553(a) factors. See id. at 992. The court should bear

these considerations in mind on remand.


                                          10
  Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.71 Page 71 of 72 (11 of 16)
      Case: 13-50295, 06/29/2015, ID: 9591004, DktEntry: 41-1, Page 11 of 11




      7. The district court did not err by finding that the Villarreals each received

more than one bribe. See U.S.S.G. § 2Cl.l(b)(l). "Although the payments were

part ofa larger conspiracy, they were not installment payments for a single action."

United States v. Kahlon, 38 F.3d 467,470 (9th Cir. 1994); see U.S.S.G. § 2Cl.1

cmt. n.2. The Villarreals also offer no support for their contention they cannot be

subject to the more-than-one-bribe enhancement merely because they were charged

with a single count of bribery.

      8. Because we vacate the sentences on other grounds, we do not reach the

Villarreals' argument that their sentences were substantively unreasonable.

                                         ***
      We affirm the Villarreals' convictions for conspiracy to bring aliens into the

United States for financial gain, bringing aliens into the United States for financial

gain and conspiracy to launder money through international promotion. We vacate

their convictions for receiving a bribe by a public official. We also vacate their

sentences. We remand to the district court for proceedings consistent with this

disposition.

      AFFIRMED IN PART, VACATED IN PART AND REMANDED.

      The government's motion for judicial notice is DENIED as moot.




                                          11
                        Case 3:19-cv-02304-JAH Document 1 Filed 12/02/19 PageID.72 Page 72 of 72



'
                                                                                                                                                                                                                                                                 !PRIORITY MAIL EXPRESS
                                                                                                                                                                                                                                                                 !POSTAGE REQUIRED
            Y\
    /
                                                                                                                                                                                                                                       U.S. POSTAGe PAID
                                                                                                                                                                                                                                       PMe 1- av    •
                                                                                                                                                                                                                                       ~APl§LION, Ne .i'
                                                                                                                                                                                                                                       N'IN 29.,_19
                                                                                                                                                                                                                                       AMOUN1
                                                                                                                                                                                                                                                     >
                                                                                                                                                                                                                                                     '

                                                                                                                                                                    I
                                                                                                                                                                                  1007
                                                                                                                                                                                                               92101
                                                                                                                                                                                                                                           $49.10
                                                                                                                                                                                                                                       R2304M116597·9 :.
                                                                                                                                                                    I
                                                                                                   DOMESTIC.AND 11\11 EHNAI IUNAL U:>t.

                                                     Mi POST/J.L
                                                        UNITEDST/J.TES
                                                                                                                                  PRIORITY

                                                          .
                                                                 SERVICE®
                                                                 .
                                                                                                                                  EXPRESS®
                                                                                                                                          MAIL
                                                                                                                                                                                  IIII II I 111111111111111  EJ 226 436 337 US
                                                                                                                                                                                                                                                            11111111

                                                                                                                                                                                          :       '    .
                                                                                                                                                                                   · USPS" Corporate Acct, No.             Federal Agency Acct. No. or Postal Service'" Acct. No.




                                                                                                                                                                                                                   •
                                                                                                                                                                                                              • 2-Day                      Q Mllltaty                          OoPO
                                                                                                                                                                                  '""'
                                                 1
                                                                     •
                                                                         1
                                                                                                      _

                                                      SIGNATURE REQUIRED Nots: The mailer mult meek the "Signature Required" box !I 1he mailer· 1)
                                                                                                                                                                         P~ P

                                                                                                                                                                          IO
                                                                                                                                                                          \.X,     LJ
                                                                                                                                                                                      e


                                                                                                                                                                                 15(\L\ \j \.\- ?:JO ' lq
                                                                                                                                                                                                            Schedu1edDelweryoate
                                                                                                                                                                                                            (MMIDDIVVJ
                                                                                                                                                                                                                         10                $
                                                                                                                                                                                                                                                 4
                                                                                                                                                                                                                                           Postage

                                                                                                                                                                                                                                                             •
                                                     quires the addresse&'s signature; OR 2) Purchases additional !nsuranoo; OR 3) Purchases COD service· of! 4
                                                                                                                                                                                        ;;;,.;--f;;;;;;:::;:~=,;;:::--~=+..L+~----1
                                                 PurchaaesRetum Rece/ptserv/oe.Jfthaboxlsnotchecked, thePoslal Serv!cewill/eavetheltem 1ntheadd~ssoo·;',;;.;;;;;;;;;;,.i;·
                                                 mall receptacle or other ee-0u/'ll localion without attempling to obtain 1he addressee's sjgnature on dei'IIEI"'
                                                 Delivery Options
                                                      D  No Saturday Dellvery(dellverednextbusrnessday)
                                                                                                                                                          1
                                                                                                                                                              ·•·         '"
                                                                                                                                                                          I\ .
                                                                                                                                                                               l 2.q 1n
                                                                                                                                                                        I Dale Accepted IMMIDDIVV)

                                                                                                                                                                                              '       V\
                                                                                                                                                                                                            Scheduled OeliWl'Y Time

                                                                                                                                                                                                            •Q12N00Nr,..:
                                                                                                                                                                                                               i0:30Ml rria:ooPM           $
                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                  ...,....,_

                                                                                                                                                                                                                                                                  $
                                                                                                                                                                                                                                                                      =
                                                                                                                                                                                                                                                                             ,.,



                                                      Osunday/HolJday Delivery Required (addltlonal fee, where available•)
                                                      D ~0:30 AM Delivery Required (addltlonal fee, where available")
                                                                                                                                                                        7,;;-·;;;;;.,;;---·
                                                                                                                                                                        I Time Accepted
                                                                                                                                                                                                  ----ra===::--t,:,,=,-..=--4-----1
                                                         Refer to USPS.com* or local Post Office~ for avalfabilf •                                                                                    BAM   10:30AM0ellvel)'Fee
                                                                                                                                                                                                                                           Return Receipt Fee     Live Anlma!

                                                 TO:ru!A.SrRINT) .p f j                             >-7,~7:---';f;::i~·•iH,7...;;;;io~..i,i~PPMM~$~-===+.$~==='!;_-
                                                                                                          PHONE{                                                __""'_'_"J
                                                  G l~J -( /) 'Vl..t                  (),S Q, sfv-,C..~ ~-u.rt                                                           SpeclatHSflcll/Jlg/Ffaglle         Sunday/HolldayPfemlumFee       TotalPostege& Fees


                                                     ~~v(tlo,',1              Ot:,+v-:cf o-P C..,/;fi,,,1 {IL             $                  $
                                                                                                                                                                                                                                ,_
        v                                            ~~~JPst Brol\dvo,v                                                                                                  WolgM                • FlatR"'
                                                 6vAe Yi}.ti           I                                                                                                       z_
                                                 z~+~(~sj?,~~o/a,VJ CA fl/.,l / OI                                                                                                    '"-     Z.'<ii
                                                                                                                                                                         Oellve,y AltemJ:it (MMDDIVVJ Time                   Employa1;1 SJgnature
                                                                                                                                                                                                                     • AM
                                                                                                                                                                                                                     • PM
                 ,,J                             •    For pickup or USPS Tracking"', visit USPS.com or call 800-222·1811                                                 Dellve#y Altempt(MM/DDIVVJ Time                  Employee Signature
                                                                                                                                                                                                                     • AM
                                                 •    $100,00 Insurance Included,                                        •
                                                                                                                                                                                                                     • PM
                                                                                                                                                                        LABEL 11•B,MARCH2019                     PSN 7690,02-000-9996

            '
                                                           I         .
                                                        · Back Guarantee to U.S., select APO/l'PO/l>PO, and select lnternauona,
                                                          ltlons. See l>MM and IMM at pe.usps,eom for complete details.
                                                           'Back Guarantee for U.S. destinations only.



                       \.

                                                                                                       VISIT US AT USPS.COM® ~
                                                                                                                                                                                                                  ~j                    f41  \ iiirfff UNITEDST/J.TES
                                                                                                                                                                                                                                        !.~.J IJii POSTIJ.LSERVICE.
            -·                                                                                         ORDER FREE SUPPLIES ONLINE
